Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-8, 13-20, 21-24, 27-31 are pending
Claims 21-24 are withdrawn
Claims 1-8, 13-20, 27-31 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 10/25/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-8, 13-20, 27-31, drawn to methods of preparing cells for therapy comprising HSCs contacted with p53 inhibitors.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/09/2019 and 10/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (p. 49, line 23). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “http” can be replaced with “hypertext transfer protocol”. See MPEP §  608.01.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-4, 7-8, 13-14, 17-20, 27, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent Claims 1, 3, and 13 recite the limitation that the inhibitor of p53 activation “preferably” belongs to a genus of agents.  A claim may be rendered indefinite by reference to subjective term (see MPEP 2173.05(b), IV). Specifically, the term “preferably” is a subjective term which renders the claim indefinite.  The term "preferably” is not defined by the claim, the specification does not provide a standard for some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent Claims 4, 7-8, 14, 17-20, 27, and 30-31 are included in the basis of this rejection because they do not clarify the inhibitor of p53 activation.
A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).


	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 28, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Andrea (2018/0071330, filed 2/26/2016).

D’Andrea teaches methods for preparing hematopoietic progenitor cells (HSPCs) for cell gene therapy (Abstract, Summary of the Invention). With respect to claims 1 and 3, D’Andrea teaches transducing a population of HSPCs with a p53 shRNA ([0020, 0031-0032, 0139-0143, 0152], see Figs. 5 & 16). Specifically in regard to claims 3, 8, and 31, D’Andrea teaches that inhibition of p53 improves cell survival because of overcoming p53 mediated cell cycle arrest in HSPCs [0044, 0140, 0147, 0152]. 
In regard to claims 5 and 28, as stated supra, D’Andrea teaches a p53 shRNA.
Accordingly, D’Andrea anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 13-15, 18-20, 27-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al., (US2019/0127762, filed 4/19/2017, with priority to 62/324,485 filed 4/19/2016), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019)

Church teaches methods for increasing the efficiency of editing stem cell such as hematopoietic progenitor cells (HSPCs) for cell gene therapy by inhibiting p53 (Detailed Description, [0022-0031] of 62/324,485). With respect to independent claims 1, 3 and 13, Church teaches that expression of an inhibitor of p53 activation in stem cells improves subsequent CRISPR Cas editing efficiency ([0010-0011] of 62/324,485). Specifically in regard to claim 3, Church teaches that inhibition of p53 improves cell survival by inhibiting nuclease-mediated cell death ([0063-0067], see Examples 2 & 3 of 62/324,485). Specifically in regard to claim 13, as per the transducing of the cells with a viral vector, Church teaches that the stem cell is first contacted with the anti-apoptotic reagent (i.e., p53 inhibitor) “and then transfected” with the targeting vector and Cas9 nuclease sgRNAs [0067], see Fig. 3B of 62/324,485). Furthermore, Church teaches that the sgRNAs are in a lentiviral vector [0010, 0040, 0063]. Thus, Church suggests a method of generating genetically modified stem cells (a) an anti-apoptotic component such as a p53 inhibitor to promote cell survival during gene editing and (b) a viral vector expression construct encoding sgRNA for a programmable DNA nuclease (see [0026, 0037-0041] of 62/324,485).

	As per claims 1, 3, and 13, in regard to p53 inhibition in hematopoietic stem cells in particular, Liu teaches a method of generating a population of hematopoietic stem cells with inhibited activation p53 (Summary, p. 2-3, Results). Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice method of inhibiting p53 in HSPCs as suggested by Church with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because of the suggestions of Church to improve subsequent editing efficieincy, but also because Liu teaches that inhibiting p53 in HSPCs enhances proliferation and renewal by decreasing quiescence (p. 3, Results, p. 8 2nd para. Discussion). 
In regard to claim 2, Church teaches the inhibitor of p53 activation is a dominant negative p53 polypeptide ([0011, 0037-0038, 0064, 0067], see “DN p53” of 62/324,485).
In regard to claims 4 and 27, as stated supra, Church suggests a method of generating genetically modified stem cells by contacting (a) an anti-apoptotic component such as a p53 inhibitor to promote cell survival during gene editing, and further comprising transducing (b) a viral vector expression construct encoding sgRNA for a programmable DNA nuclease.
In regard to claims 5, 15, and 28, Church teaches the inhibitor of p53 activation is a p53 shRNA ([0021, 0033, 0037-0038, 0056, 0064] of 62/324,485).
 claims 7, 18 and 30, as stated supra, Church teaches a lentiviral vector.
In regard to claims 8 and 31, as stated supra, Church teaches that inhibition of p53 improves cell survival by inhibiting nuclease-mediated cell death.
In regard to claim 14, as stated supra, Church teaches stem cell is contacted with the p53 inhibitor and viral vector in vitro (see Fig. 3B of 62/324,485).
	In regard to claim 19, although Church is silent to the source of the HSPCs, Liu teaches the step of deriving the HSPCs from bone marrow (p. 8, last para.). Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the step of deriving of HSPCs from bone marrow as taught by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because sufficient numbers of cells can be achieved which allows for bone marrow transplant studies (p. 9, 5th para.).
	In regard to claim 20, although Church teaches the step of enriching the stem cells after gene editing (see Fig. 3C of 62/324,485), they are silent to enriching HSPCs in particular. Nevertheless, Liu teaches the step of enriching the HSPCs (p. 8, last para.), Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine an enriching step of HSPCs as taught by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu so as to obtain a pure population of HSPCs to modify in the method of Church. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 5-6, 15-16, 17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al., (US2019/0127762, filed 4/19/2017, with priority to 62/324,485 filed 4/19/2016), in view of Liu et al. (Cell Stem Cell, 2009, 4:37-48, see IDS filed 5/09/2019), as applied to claims 1, 3, and 13, in further view of Smith et al. (2015/0010502, filed 7/12/2012).

A stated supra, Church in view of Liu suggests a method of generating genetically modified HSPCs by contacting (a) an a p53 inhibitor, and further comprising transducing (b) a viral vector expression construct for gene editing.
	However, Church and Liu are silent to the concentration of the p53 inhibitor of about 1 micromolar, and the timing of p53 inhibitor pre-application before gene editing.
	Smith teaches methods of inhibiting p53 in cells such as hematopoietic progenitor cells [0015, 0056, 0074, 0181]. In regard to claims 5-6, 15-16, and 28-29, Smith teaches the methods comprise contacting the cells with antisense oligonucleotides at a concentration of about 1 micromolar (i.e., 0.8 micromolar) ([0161-0162], Example 1, see Fig. 2).
	In regard to claim 17, Smith teaches the antisense oligos should be applied for about 2 hours [0177].
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method of inhibiting p53 followed by gene modification as suggested by Church et al. and substitute about 1 micromolar of a p53 superior inhibitory activity” that effectively reduce p53 levels by nearly 90% in a concentration responsive manner ([0162], e.g., see oligo #12 of Fig. 2). Moreover, it would have been obvious to one having ordinary skill in the art to choose about 1 micromolar since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Finally, in regard to the step of contacting the HSPCs with the p53 antisense oligo about 2 hours before the step of gene modification with the viral vector, not only does Church teach that the p53 inhibition occur before gene modification (see supra), but Smith also teaches that about 2 hours of pre-application would limit cytotoxicity [0177]. Moreover, it would have been obvious to one having ordinary skill in the art to choose about 2 hours of pre-application since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in time involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8, 13-16, 27-29 and 31 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-15, 17-19, 65 and 66 of copending Application No. 17/255,362. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the methods for preparing HSPCs for cell therapy comprising a p53 inhibitor and adenoviral protein of cited application makes obvious methods of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference being that cited application claims are more specific because they require a gene editing step. Furthermore, cited application claims requiring a nucleic acid encoding an adenoviral protein makes obvious instant claims of transducing with a viral vector. 
Since the instant application claims are obvious over cited application claims, said claims are not patentably distinct.

	

Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1633